Rice, P. J.,
dissenting:
The question reserved was whether there was any “ evidence in this case showing such a right on the part of the plaintiff in this property, or to the use of this property as will entitle it to recover for a removal of the tracks by the defendant which had been used for the dumpage of cinders upon said tract.” The ■property here referred to is the land, not the tracks. The trespass under this statement of the case was the removal of the tracks, but that was not a trespass if the plaintiff had no right in the land. The question was informally and awkwardly reserved, but no exception was taken in the court below to the form or the substance of the reservation, and no objection upon that ground was raised upon the argument before us. There is nothing in the appellant’s brief or the opinion of the court below to indicate that it does not present the question upon which the case turns. No other question is discussed in either of them. The majority of the judges of this court agree that the question thus reserved was correctly decided by the learned judge below. This being so, I am of opinion that we are not called upon to consider any other question. Judge Smith authorizes me to say that he concurs in this dissent.